
	

116 SRES 32 IS: Recognizing January 27, 2019, as the anniversary of the first refugee and Muslim ban, and urging the President to demonstrate true leadership on refugee resettlement.
U.S. Senate
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 32
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2019
			Mr. Blumenthal (for himself, Mr. Carper, Mr. Markey, Ms. Hirono, Ms. Harris, Ms. Klobuchar, Mr. Brown, Mrs. Murray, Mr. Leahy, Ms. Cantwell, Ms. Smith, Mr. Merkley, Mr. Booker, Mr. Van Hollen, Mr. Durbin, and Ms. Duckworth) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing January 27, 2019, as the anniversary of the first refugee and Muslim ban, and urging
			 the President to demonstrate true leadership on refugee resettlement.
	
	
 Whereas the world is in the midst of the worst global displacement crisis in history, with more than 25,400,000 refugees worldwide, according to estimates from the United Nations High Commissioner for Refugees (referred to in this Resolution as UNHCR);
 Whereas UNHCR estimated that nearly 1,200,000 refugees were in need of resettlement to a third country in 2018, and this projection continues to grow in 2019;
 Whereas the United States Refugee Admissions Program (referred to in this Resolution as USRAP) is a life-saving solution critical to global humanitarian efforts, which—
 (1)strengthens global security; (2)leverages United States foreign policy goals;
 (3)supports regional host countries; and (4)serves individuals and families in need;
 Whereas the United States has been a global leader in— (1)responding to displacement crises around the world; and
 (2)promoting the safety, health, and well-being of refugees and displaced persons; Whereas refugees are the most vetted travelers to enter the United States and are subject to extensive screening checks, including in person interviews, biometric data checks, and multiple interagency checks;
 Whereas the United States leverages resettlement to encourage other countries— (1)to keep their doors open to refugees;
 (2)to allow refugee children to attend school; and (3)to allow refugee adults to work;
 Whereas refugees contribute to their communities by starting businesses, paying taxes, sharing their cultural traditions, and being good neighbors;
 Whereas refugees contribute more to society than they consume in State-funded services, including costs relating to schooling and health care;
 Whereas, for more than 40 years the United States resettled up to 200,000 refugees per year, with an average ceiling of 95,000 refugees per year, and an average of 80,000 refugees per year actually being resettled in the United States;
 Whereas the United States has abdicated its leadership by setting a record low refugee admissions goal in fiscal year 2019 of 30,000;
 Whereas, on January 27, 2017, President Donald J. Trump issued Executive Order 13769, which placed a 90-day suspension on the admission into the United States of individuals from 7 Muslim-majority countries and suspended USRAP for 120 days; and
 Whereas, since issuing that Executive order, President Trump has taken further executive and administrative actions—
 (1)to restrict the admission into the United States of people from certain Muslim-majority countries; and
 (2)to dismantle USRAP, which has lowered the capacity of, and diminished the institutional memory and experience in, USRAP:
 Now, therefore, be it   That the Senate—
 (1)reaffirms our Nation’s proud history of refugee resettlement; (2)recognizes January 27, 2019, as the second anniversary of the Executive order that suspended the admission of refugees and individuals from specified Muslim-majority countries;
 (3)reaffirms the strong bipartisan commitment of the United States to promote the safety, health, and well-being of refugees, including by facilitating the resettlement in the United States of refugees who cannot safely return to their homes or rebuild their lives in countries from which they fled to preserve their lives;
 (4)emphasizes the importance of USRAP as a critical tool for United States global leadership;
 (5)recognizes the profound consequences faced by refugees and their families who have been stranded, separated, and scarred by existing United States refugee policies, which have stranded many refugees who were in the middle of the refugee resettlement process and have left other refugees with little hope of anticipated entry into the United States; and
 (6)calls upon the United States Government— (A)to resettle a robust number of refugees to meet its share of the global need during fiscal years 2019 and 2020, with an emphasis on rebuilding USRAP and returning to historic levels of refugee admissions;
 (B)to operate USRAP in good faith in order to meet the stated objectives of the program and to restore historic levels of refugee arrivals;
 (C)to uphold its international leadership role in responding to displacement crises with humanitarian assistance and protection of the most vulnerable populations;
 (D)to improve consultation with Congress and adherence to the clear congressional intent of the Refugee Act of 1980; and
 (E)to recommit to offering freedom from oppression and resettling the most vulnerable refugees regardless of their country of origin or religious beliefs.
				
